 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that the Respondents failed within 30 days to file a petition under'Section 9(c) of theAct, and itis unrefuted,and I find, that the picketing did, in fact,result in inducing employees of suppliers not to deliver goods to the Employer overa period of time during which the picketing took place.I conclude and I find, therefore,that the Respondents,by picketing for recogni-tion at Joe Hunt'sRestaurantin LaJolla, California,for more than 30 days, withouta petition under Section9(c)of the Acthaving been filed, violated Section8(b)(7)(C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.The Respondents,San Diego County Waiters and Bartenders Union Local 500and Hotel Service Employees Union Local 402, are labor organizations within 'themeaning of Section 2(5) of the Act.2.TheRespondents have not either jointly or severally been certified as the col-lective-bargaining representative of the Employer's employees.3.On and after June 9, 1961, the Respondents engaged in picketing the premisesof the Employer, Norhunt, Inc., d/b/a Joe Hunt's Restaurant,with the effect ofinducing employees of other employers in the course of their employment notto pick up or deliver or transport goods or not to perform services.4.The picketing mentioned in paragraph 3, above, was conducted without a peti-tion having been filed under Section 9(c) of the Act within 30 days after thecommencement of said picketing.5.An object of such picketing was to induce Norhunt, Inc., to recognize theRespondents as the collective-bargaining representative of its employees and toinduce Norhunt, Inc , d/b/a Joe Hunt's Restaurant,to enter into a collective-bargaining contract with them.6By such picketing,the Respondents have, and each of them has, engaged inand is engaging in unfair labor practices within the meaning of Section8(b)(7)(C)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Retail Clerks Union Local 324 and Retail Clerks Union Local 770,both affiliated with Retail Clerks International Association,AFL-CIOandBarker Bros. Corp.and Gold's, Inc.Case No.21-CP-44.September 7, 1962'DECISION AND ORDEROn a joint charge duly filed on March 17, 1961, by Barker Bros.Corp. and Gold's, Inc., the General Counsel for the National LaborRelations Board by the Regional Director for the Twenty-first Regionissued a complaint and notice of hearing on April 25, 1961, againstRetail Clerks Union Local 324 and Retail Clerks Union Local 770,both affiliated with Retail Clerks International Association, AFL-CIO, hereinafter referredto asRespondents, alleging that Respond-ents had engaged in and were engaging in unfair labor practices af-138 NLRB No. 54. RETAIL CLERKS UNION LOCAL 324, ETC.479fecting commerce within the meaning of Section 8(b) (7) (C) of theNational Labor Relations Act, as amended. Copies of the complaintand notice of hearing were thereafter duly served upon the Respond-ents and Barker Bros. Corp. and Gold's, Inc., Charging Parties. TheRespondents filed their separate answers on May 2 and 3, 1961.On June 9, 1961, the parties entered into a stipulation by which theywaived a hearing before a Trial Examiner, and the issuance of anIntermediate Report and Recommended Order by a Trial Examiner,and agreed to submit the stipulated record directly to the Broad forfindings of fact, conclusions of law, and an order.The parties provided in their stipulation that the record in this caseshould consist of the charge, the complaint, the affidavits of service ofthe aforementioned documents, the answers, the Respondent's requestfor postponement, the Regional Director's order rescheduling the hear-ing for June 12, 1961, and affidavit of service thereof, and the record,including exhibits, of the injunction proceeding in the United StatesDistrict Court for the Southern District of California held on April27 and 28 and May 2, 3, 4, 5, and 8, 1961, in Los Angeles, California,and titledRalph E. Kennedy, etc. v. Retail Clerks Union Local 324and Retail Clerks Union Local 770, etc.,Civil No. 471-61-Y.'By an order dated July 11, 1961, the Board ordered the proceedingtransferred to and continued before the Board for the purpose of mak-ing findings of fact and conclusions of law and for the issuance of aDecision and Order.The Board further directed that briefs and re-quests for oral argument be submitted not later than August 3, 1961.This time limit was later extended to August 25,1961.The Repsond-ents, Charging Parties, and the General Counsel filed briefs.Re-spondents also requested oral argument zThe Board hereby approves the stipulation of the parties and onthe basis of the aforesaid stipulation and the entire record in thiscase, makes the following :FINDINGS OF FACTS1.THE BUSINESS OF THE COMPANIES INVOLVEDIn October 1961, Gold's Furniture and Appliances Corporation, aCalifornia corporation operating 4 retail furniture and appliancestores, acquired the trade name and the assets of Barker Bros. Corp., aCalifornia corporation operating 16 retail furniture and appliancestores.Gold's Furniture and Appliances then changed its corporatename to Barker Bros. Corp. and the merged enterprises thus were op-erating 20 stores in Los Angeles, California, and surrounding com-1194 F. Supp.131 (48 LRRM 2158).2The Respondents'request for oral argument is hereby denied since the court recordand briefs adequately present the issues and the positions of the parties. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunities.The four aforementioned Gold's Furniture and Appilancesstores, nevertheless, continued to trade under the name "Gold's Furni-ture and Appliances."During the past year, Barker had a gross volume of business inexcess of $500,000 and during the same period purchased and receivedgoods, materials, and supplies originating outside the State of Cali-fornia in excess of $50,000.-Gold's, Inc., a California corporation, is engaged in Los Angeles,California, and Whittier, California, in the operation of two retailclothing establishments known as Gold's Clothing Co. stores. RichardGold, president of Barker Bros. Corp., and Charles Gold, vice presi-dent and secretary of Barker Bros. Corp., also serve Gold's, Inc.,in the capacity of vice president and secretary, respectively. In addi-tion, members of the Gold family own 80 percent of the stock of bothBarker Bros. Corp. and Gold's, Inc.During the past year, Gold's, Inc., had a gross volume of business inexcess of $500,000 and purchased and received goods, materials, andsupplies originating outside the State of California valued in excessof $50,000.In view of the foregoing facts and on the record as a whole, we findthat Barker Bros. Corp. and Gold's, Inc., are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDRetail Clerks Union Local 324 and Retail Clerks Union Local 770,both affiliated with Retail Clerks International Association, AFL-CIO, are labor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESNeither of the Respondent Locals is currently the certified bargain-ing representative of employees of Gold's Furniture and Appliances,Gold's, Inc., or Barker.Each local, however, had represented Gold'sFurniture and Appliances employees in separate geographical areaunits, but on the termination of their most recent contracts in January1960, the Unions appeared to have lost interest in obtaining contractrenewals and for the next 8 months only communicated sporadicallywith the Employer.'Neither local had at anytimerepresented Barker Bros. or Gold's,Inc., employees.However, De Silva, Local 770's representative, when3 Local324's contract was in effect from July 1959 to January 20, 1960.Local 770entered into collective-bargaining agreementswith Gold'sFurniture and Appliances storesin 1946-47.Beginning in 1948, however,Local777 assumed jurisdiction over the sameemployeesand entered into a series of bargaining agreements,the most recent of whichterminated in January1960.The recordindicates,however, that in 1959 Local 770once again assumed jurisdiction over these employees and administered the latter-mentioned contract.In April 1960,777 was officially mergedwith 770. RETAIL CLERKS UNION LOCAL 324, ETC.481questioned about organizing activities among Barker Bros. employeestestified that Local 777, a sister local, had purportedly organized 51percent of Barker Bros. employees and had filed a petition with theBoard seeking representative status, but that upon the merger ofLocal 777 with Local 770 in April 1960, he (De Silva) withdrewthe petition because "it was my impression that somebody just gota bunch of cards and not really had the request of the people nor hada job of organizing been done ... [I]f we had gone to an election atthe time and we would have lost the election, we would be barred fora year, and I didn't want to be barred for a year, because I felt thatwithin six months we would maybe work on the people . . . ." Theevidence establishes that Local 770 subsequently renewed efforts, toorganize Barker Bros. employees .4In September 1960, the Respondent Locals resumed negotiationswith representatives of Gold's Furniture and Appliances and theparties thereafter met in a series of joint bargaining sessions.Atsome point during the negotiations, Charles Gold expressed concernabout the Union's intent with respect to organizing the Barker Bros.employees, and sought, as he testified, "an expression [from the local'srepresentative] of his position relative to whether or not he was goingto try to organize [Barker Bros. employees]."Gold indicated awillingness to negotiate with respect to Gold's Furniture and Ap-pliances stores employees if he received some assurance concerningthe Barker employees.Although the record is not free from doubt, the understanding andassurances sought apparently related to the Union's promising notto attempt to organize these employees rather than to the Union'swillingness to enter into a long-term contract.5 In any event, ne-gotiations broke down in December because the Union could giveno assurances acceptable to Gold.'On December 20 and 21, 1960, Locals 324 and 770, respectively, sentseparate but identical letters to Charles Gold advising him that theUnions represented a majority of the employees of "Gold's Furni-ture and Appliances Stores" and demanding recognition and con-tracts based upon proposals which they had previously submitted.4Thus, the record shows that 770's representatives passed out authorization cards toMarlene Murphy and Eileen Mathews at a Barker's store employee exit at closing time,visited Barker employee Del Castillo'shome to talk about joining the Union,and placedan authorization card in Barker employeeAppelbaum'smailbox.s Local 324's representative,Berland, testified,"I don't remember whether that [a pro-posed `five-year deal' with respect to Barker Bros.] was in the form of a contract for fiveyears or whether that he would lay off Barker Bros. during that period of time."De Silva's testimony, however, indicates that Gold requested a promise that Barker Bros.employees would not be organized.Thus, he testified"[E]ven if I gave him[Gold] thatassurance[a 5-year'free ride']that I would be letting these people out of their right,because if I didn't organize the people some other union would go in and organize them."9Although the answers of both Respondents asserted as an affirmative defense theEmployer's alleged refusal to bargain in good faith,this issue was not litigated in thedistrict court 10(1) proceeding.Accordingly,we shall not make any finding with respectto this alleged 8(a) (5) violation. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDGold replied on January 10, 1961, that, absent Board certificationsin "appropriate units," he could not extend further recognition tothe Unions since their majority status was now in doubt.On Feb-ruary 13, 1961, the Unions wrote to Gold stating that they were with-drawing theirclaimsfor recognition?On the latter date, and on various dates thereafter, the Unionsbegan to picket Gold's Furniture and Appliances stores, Gold's, Inc.,stores,and the stores of Barker Bros.The picketing was still inprogress on May 8, 1961, the last day of the 10(1) injunction hear-ing.As indicated, the Respondents did not file any representationpetition in connection with their picketing activities.The principal signs carried by the pickets readas follows :GOLD'SBARKER BROS.NON-UNIONPLEASE DO NOTPATRONIZERETAIL CLERKS UNIONLOCAL 770, AFL-CIOTHIS IS TO INFORMTHE PUBLIC THATGOLD'SBARKER BROS.DOES NOT HAVE ACONTRACT WITHRETAIL CLERKS UNIONLOCAL 324, AFL-CIOPLEASEDO NOT PATRONIZEIn addition, employee Gerald Dargert was discharged on March15, 1961, and beginning in March and April the Respondent Unions,Local 770 and 324, respectively, utilized picketsigns reading: 8ATTENTIONPUBLIC ONLYGOLD'S-BARKER BROS.EMPLOYEE UNFAIRLYDISCHARGEDPLEASE DO NOTPATRONIZEIn view of out subsequent finding(infra)that the Respondents were picketing forrecognition on and after February 13, 1961, we need not pass upon the Charging Parties'contention that Local 770's letter of February 13, 1961,failed to disclaim its recoguitionalobject.8 Local 770also filed an unfair labor practice charge in connection with Dargert's dis-charge.The aforementioned protest picketing apparently continued even though theRegional Director refused to issue a complaint, which action was sustained by the GeneralCounsel on May 4, 1961 RETAIL CLERKSUNION LOCAL324, ETC.483The Respondents have also distributed handbills to consumers andother members of the public stating in summary :PLEASE PATRONIZEUNION STORESPLEASE DO NOT SHOP ATGOLD'SBARKER BROS.IT IS NOT A UNION STOREPicketing was generally confined to consumer entrances (which werealso frequently used for deliveries), and was conducted only duringthose hours when the stores were open to the public.In order to insure that the purpose of their picketing was not mis-understood and that deliveries of merchandise or the performanceof services would not be halted by reason of the picketing, the Re-spondent Unions took the following steps : (1) They sent telegraphicmessages to the president of the Joint Council of Teamsters indi-cating where the picket lines were being established and requestingthat the Teamster Locals be advised that the purposewas notto stopdeliveries; (2) Local 770 placed advertisements in the local news-papers advising the public that the purpose of the picket lines wasonly to advertise that Barker's and Gold's were nonunion in theirselling operation 0 and urging labor organizations not to stop deliv-eriesor services at these stores; and (3) they explicitly instructedthe pickets not to picket at delivery entrances and not to interferewith the public or with the drivers making deliveries. Insofar asthe record discloses, the pickets complied with these instructions.Notwithstanding the Respondent Unions' efforts to prevent non-deliveries and work stoppages, the record discloses that three truck-drivers employed by employers, not parties to the proceeding, eachrefused to deliver one shipment of merchandise.1°Other deliveriesof merchandise were delayed on at least three occasions 11 (in partdue to the refusal of truckdrivers to cross the picket lines until theirrespective union organizations and/or employers authorized themto do so), and therewas afew hours' delay in the performance ofwindow cleaning and window glazing services by employees of con-cerns engaged in furnishing such services for the Barker stores.Following the filing of unfair labor practice charges in March, theUnions in mid-April made an offer of settlement whereby they wouldO The Company employs nonselling personnel who are represented by the Teamsters andBuilding Services Unions under collective-bargaining agreements.io As we read the record,this appears to be the undisputed testimony of John Hunsaker.Harry Caudell,and John Cornell."It is clear from the record that Rodolfo Hernandez returned to deliver the mer-chandise in a truck 3 days after his initial refusal to cross the picket line.However, withrespect to William Vartan, and others,the testimony is not clear as to whether theirdeliveries had merely been delayed or were in fact never made.662353-63-vol. 138-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree to take further steps to insure that the picket lines would notinterferewith deliveries of merchandise.12Although the Respondents disclaimed recognition on February 13,1961, it is not disputed that thereafter they resumed their campaignto organize the employees of Gold's Furniture and Appliances andbegan a further campaign to organize Barker Bros. employees."While much of this organizational activity took place at the sametime that picketing was going on at the Employers' stores, there isno evidence, apart from picketing the premises and distributing hand-bills, that the pickets themselves were in any way involved in theorganizing activities.Moreover, after the Respondents' picketingbegan (on February 13, 1961), the Unions did not directly approachthe Employers with requests for the renewal of contract negotiations.However, as the General Counsel points out, De Silva's testimonyitself constitutes a clear admission of the fact that the picketingherein was conducted for a proscribed object.According to De Silva'stestimony, Gold called De Silva a few weeks after the picketing beganand pleaded with De Silva to "get off my back, I'll give you Gold's.Lay off Barker Bros.," to which De Silva replied, "This is one of thelessons you may have to learn." De Silva further testified that he thensuggested that a mutual friend, Moe Sandler, would call Gold to ar-range a meeting and that his purpose in having such a meeting was "toexplain to Mr. Gold that . . . he would have to use his own judgmentas to whether he wanted to operate non-union and have us informthe public or maybe operate union later on and pay union wages," butthat he did not have any intention of asking Mr. Gold for a contract"neither then nor now."De Silva also testified that the Unions instituted the picketing be-cause "We had reached the point of where there was no more waitingfor stalling, and we had to take some action. There comes a time in.every collective bargaining session that economic pressure has to beput on the employer . . . and there comes a time when, you might callit a threat, he realizes that the pinch of the economic power of theUnion or the Union members is going to take its toll and then hemakes up his mind as to which is the most expensive." De Silva con-cluded this testimony by stating that the court was correct in rephras-12Thus, the Respondents offered in essence not to picket the premises of the Employersduring hours when deliveries are customarily made and to remove their pickets on noticeifdeliveries were to be made at other times.This offer of settlement was not accepted13De Silva, executive secretary of 770, testified that his organizers were "giving peoplethe [union authorization]cards, talking to them, explaining to them the benefits of be-longing to an organization...the strength there is in the worker to belong to anorganization,and the privileges that he has in associating with his fellow worker ande.tahlishing decent working conditions." For specific illustrations of Local 770's organiza-tional activities,see footnote4, supra.Arthur Berland,executive secretary of 324, testified that,"We have accepted cardsfrom employees and some of the employees have called our organizers and business agentsand asked to see them and our business agents and organizers complied with the requestand visited the employees at their homes." RETAIL CLERKS JNION LOCAL324, ETC.485ing this above-quoted statement to indicate he meant that an employer"either accepts the Union demand or stands the result of economic lossfrom boycott or strike or whatever the Union does."The General Counsel contends that it is evident from the totality ofthe Respondent Unions' conduct that they were picketing for a pro-scribed object and argues that even though the picketing was con-ducted with signs containing language of the proviso and addressed toconsumers, it must be realistically regarded as seeking recognitionor bargaining.14The General Counsel apparently concedes that suchpicketing is nevertheless privileged even though no petition is filed,but contends that the protection of the proviso is lost if the picketingresults inactualdelivery and/or work stoppages.Respondents Locals 324 and 770 contend that Section 8(b) (7) (C)does not apply unless an object of the picketing is recognition, thatsuch object must be "reasonably immediate" in point of time ratherthan "ultimate," and that merely engaging in informational picketingand independent organizational activity subsequent to their disclaim-ers does not demonstrate that they were picketing for such a pro-scribed object.Furthermore, Local 324 maintains that even if it be es-tablished that the picketing was for a proscribed object, it neverthelessdoes not lose its privileged character because it was not the proximatecause of the delivery stoppages.IV.CONCLUSIONSa.Upon the basis of all the foregoing evidence, and most particularlyDo Silva?s above-quoted testimony, it is clear, and we find, that the Re-spondents conducted their picketing on and after February 13, 1961,with the proscribed object of forcing or requiring the Employers torecognize or bargain with their respective labor organizations, andthat the picketing also had a proscribed organizational object.While the testimony of Berland, Local 324's representative, did notexplicitly set forth the objectives of that Union's picketing, Berlanddid attest to "the close liaison between the two labor leaders [De Silvaand himself]," and the record shows their concerted efforts in request-ing recognition from Gold's Furniture and Appliances in December1960, disclaiming on February 13, 1961, and in engaging in informa-tional and protest picketing, handbilling, and organizational activitiesat various times during the period February 13 to May 8, 1961. Ac-cordingly, we find that the picketing of Respondent Locals 770 and1.TheCharging Parties are essentially in agreementwith theGeneral Counsel'sargu-ments but also arguethat the picketing in protest of employee Dargert'sdischarge wasfor a proscribedobjectundertheLewis Food Companydoctrine,115 NLRB 890.With-out decidingits application in this case,it is to be noted that this doctrinehas been re-considered inLocal 259, International Union United Automobile,Aircraftand Agricul-tural ImplementWorkers of America, UAW, AFL-CIO (Fanelli Ford Sales, Inc.),133NLRB 1468. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD324 had one and the same object, to wit, forcing or requiring the Em-ployers to recognize or bargain with them in their respective geo-graphical area units.b.Section 8 (b) (7) (C) provides, however, "that nothing in thissubparagraph (C) shall be construed to prohibit any picketing orother publicity for the purpose of truthfully advising the public (in-cluding consumers) that an employer does not employ members of, orhave a contract with, a labor organization, unless an effect of suchpicketing is to induce any individual employed by any other person inthe course of his employment, not to pickup, deliver or transport anygoods or not to perform anyservices."In construing this proviso the Board has held that, even thoughpicketing is conducted for a proscribed object, a violation of Section8(b) (7) (C) is not established if the picketing is for the purpose oftruthfully15advising the public, including consumers, that the em-ployer does not employ members of, or have a contract with, a labororganization,unlessan effect of such picketing is to induce a stoppageof deliveries and/or services."The picketing in the instant proceeding can clearly be said to havebeen conducted for informational purposes.Thus, the picketing ac-tually took place in front of the consumer entrances to the employers'retail stores during the normal hours when these stores were open tothe public, the signs specifically indicated that the purpose of thepicketing was to impart certain information to the public, and theunions did not take any action inconsistent with such purpose.c.The only remaining question therefore is whether, notwith-standingthe informationalaspectof the picketing, the Respondentsviolatedthe Act because"an effect" of such picketingwas to inducea stoppage of deliveries and/or services.Before turning our attention to a discussion of the crucial"effect"is The record indicates that Barker and Gold'snonselling personnel,at least in part,were represented by labor organizations other than the Respondents.Despite this fact,some of the picket signs indicated in general terms that Barker Bros. and Gold's were"nonunion"without expressly limiting the application of that statement to the employeesof those employers engaged insellingoperations.Nevertheless,it is clear from thelanguage of the picket signs themselves that they only intended to convey the informationthat Barker and Gold'shad no contract with the Retail Clerks and that those Em-ployerswere nonunion with respect to them. It is unreasonable to expect that, assuggested by our dissenting colleagues,a union involved in a recognitional and bargain-ing dispute with an employer and concerned with its own problems should be requiredto assume the burden of informing the public that the employer may or does have acontract or contracts with other unions.Moreover,there is absolutely no evidence toindicate that the failure to draft the picket language in more limited terms was basedupon an intent to deceive the public.Nor is there any evidence to indicate that the publicwas in fact deceived by the picket signsAccordingly,we find,contrary to our dissentingcolleagues,that the Respondents'picketing was "for the purpose of truthfully advisingthe public," within the meaning of the proviso.International Brotherhood of Teamsters,etc, Local 537 (Lohman Sales Company),132 NLRB 901.Also, in accord,see McDermott,"Recognition and Organizational Picketing Under Amendments to the Taft-Hartley Act,"11 Labor Law Journal 727, 735.10Crown Cafeteria,135 NLRB 1183. RETAIL CLERKSUNION LOCAL324, ETC.487clause, upon which the ultimate outcome of the instant case depends,itwould be worthwhile to reflect more fully on the informationalpicketing proviso to subparagraph (C).For a reasoned construc-tion of the statute requires an appreciation of the interplay betweenthese two provisions and thus dictates against reading the "effect"clause in a vacuum.The informational picketing proviso, in a word, immunizes cer-tain picketing from the proscription of Section 8(b) (7) (C)unlessand until the circumstances explicated in the effect clause come intoplay.It is clear that Congress, in enacting this proviso, was doingno more, or perhaps more aptly no less, than placing its stamp ofapproval on what it envisaged as the constitutional right of labororganizations to freely disseminate certain information to the pub-lic through peaceful picketing.17Nor can the historic significanceof this fundamental right be overemphasized.For not only haspeaceful picketing long been described as "the workingman's meansof communication, 718 but it also has traditionally been regarded bythe Supreme Court, at least in part, as an exercise of the constitu-tional right to free discussion 19 which should therefore be "guardedwith a jealous eye." 20That the Congress wished to accord informa-tional picketing a similarly privileged status is attested to by thelegislative history and the very language of the proviso itself."Onthe other hand, the effect clause stands as a testimonial to the factthat freedom to communicate by peaceful picketing is not an absoluteright in the eyes of Congress.As so frequently is the case in thehighly complex area of labor-management relations, our task thusbecomes one of striking a delicate balance between two conflictinginterests-labor's desire to freely communicate its ideas to the publicthrough picketing and management's desire to be insulated from thecoercive effect thereof.We believe that in exempting informational picketing from theproscription of the Act, Congress intended to exempt picketing whichwas directed at persuading the public in the immediate vicinity ofthe primary employer's place of business and that Congress recog-nized that the information conveyed by such picketing, at least whereretail stores were involved, would be received by two classes of thepublic, as well as by the employees of the picketed employer, i.e., pro-37 See comments of Senator Morse and Congressman Udall at II Legis. Mist, of theLandrum-Griffin Act at 1427 and 1722, respectively.Note also that several Federal dis-trict courts arrived at similar conclusions based upon their independent evaluations ofsubsection(C)'s legislative history.LeBus v. Building and Construction Trades Council,ofNew Orleans & Vicinity,AFL-CIO, et al. (Houston Contracting Co.),199 F. Supp.628 (D C E La) ;McLeod v Chefs,Cooks,PastryCooksand Assistants,Local89,et al.(Stork Restaurant),280 F. 2d 760(C A. 2) ; andGraham v. Retail Clerks InternationalAssociation,LocalNo57, AFL-CIO(Heated Stores Co ),188 F. Supp. 847 (D C.Mont.).wMilk Drivers v. Meadowmoor Dairies, Inc.,312 U.S. 287, 293(1941).1Building Service Employees Union v. Gazzam,339 U.S. 532(1950).20AFLv.Swing,312 U.S. 321, 325 (1941).See footnote 17,supra. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDspective customers and suppliers about to make deliveries and/or toperform services.The effect of the picketing upon the prospectivecustomer, if successful in turning him away, is a basic economicpressure against the employer which has an impact on his operationto the extent that he loses the business of the consumer. On the otherhand, the effect upon suppliers might be to keep them from com-pleting deliveries or performing services for the employer.Thisalso results in a basic economic pressure against the employer to theextent that it has a coercive impact on his business operation 22 Con-struing the information proviso and the effect clause, it seems clearthat picketing which exerts the former type of economic pressure hadcongressional approval, but picketing which fosters the latter wasproscribed, at least where it persists beyond a reasonable periodnot to exceed 30 days .21If, as our dissenting colleagues urge,24 we read the effect clauseliterally, then the refusal of one supplier's truckdriver to cross apicket line at a retail establishment wouldautomaticallyconvert aunion's informational picketing into an unfair labor practice.More-over, the dissenters would reach this result irrespective of the degreeto which the delivery stoppage interfered with, disrupted, or cur-tailed the picketed employer's normal business operation, irrespectiveof the Union's efforts to impress upon employees of suppliers thatitsappeal was directed solely at consumers and that they shouldcross the line to make deliveries, and, evidently, irrespective ofwhether the presence of the pickets merely resulted in a delay as eon-22The legislative history indicates congressional awareness of the distinction betweenthese two types of economic pressures as well as a congressional intent to permit picket-ing designed to create consumer pressure while limiting picketing which results in stop-pages of services or deliveriesDuring the debate which preceded final passage of Sec-tion 8(b) (7) (C), Senator Kennedy stated on the floor of the Senate *...When the picketing results ineconomic pressurethrough the refusal of otheremployees to cross the picket line,the bill would require a prompt election. 105Cong. Rec. 16413.[Emphasis supplied.]Representative Thompson of New Jersey, during the course of the debate In the Houseof Representatives which preceded final passage of 8(b) (7) (C), read a statement Into theCongressional Record which included the following passage:2.Organizational picketing:The House bill would have forbidden virtually allorganizational picketing,even though the pickets did not stop truck deliveries orexercise othereconomic coercion ....When the picketing results in refusal ofother employees to cross the picket line,the bill would require a prompt electionPurely informational picketing cannot be curtailed under the Conference Report, a]-though even this privilege would have been denied by the Landrum-Griffinmeasure.105 Cong. Rec. 16636.[Emphasis supplied.]Representative Udall(Arizona)also stated,"The Conference Report also protects Informa-tional picketing that does not result in economiccoercidn-aright of free speech whichwould have been denied by the Landrum bill." 105 Cong.Rec. 16637.[Emphasissupplied.]dR The distinction between these two types of 8(b) (7) (C) picketing,based upon theireconomic consequences,isalso drawn in Cox, "The Landrum-Griffin Amendments to theNational Labor Relations Act."44Minnesota Law Review 257, 262-270 (December1959).24 See dissenting opinion,infra. RETAIL CLERKSUNION LOCAL324, ETC.489trasted with a stoppage in the performance of a service or the com-pletion of a delivery.In support of this literal construction, our colleagues place relianceon (1) various comments in the legislative history which impart asingular connotation to the language of the effect clause; 25 and on(2)what they consider to be the statute's clear, unequivocal, andunambiguous language .21We are of the opinion, however, that neither the legislative historynor the explicit language of the effect clause justifies such an in-flexible reading of the statute.Thus, with respect to the legislativehistory, our colleagues have compiled an imposing number of com-ments by the legislators which "arguably could be cited to indicatethat, to lose the proviso's protection, there needs to be more than asingle stoppage or delay." 27Although we do not attach any profoundsignificance to these comments, we would not, as our colleagues haveseen fit to do, dismiss them as "nothing more than loose and sweepinggeneralizations," 28while simultaneously giving undue emphasis toother comments which admittedly point toward a literal reading of"an effect," 29 but which do not appear any more compelling thanthe comments about plural stoppages alluded to previously. Sufficeit to say, as noted earlier, after all of the aforementioned commentsare amassed and scrutinized, it is patently obvious that they do notpresent any lucid expression of congressional intent with respect towhat constitutes "an effect."While impliedly acknowledging this fact, our colleagues, never-theless, are of the opinion that the express language of the effectclause necessarily dictates a literal construction thereof.30We do notagree.Nor could an impressive array of astute students of laborlaw whose below-quoted comments reflect a representative cross-section of the view that the "effect" clause constitutes something lessthan a monument to certainty and clarity.... [T]his proviso (the effect proviso) presents uncertaintiesconcerning . . . how substantial the effect must be on deliveriesto remove the shield extended by the provision (protecting infor-mational picketing) 31In the stoppage situations, how many refusals to deliver con-stitute an effect ... 2 32a Seefootnote50 in the dissenting opinion.21 See dissenting opinion,infra.81 See footnote 49 in the dissenting opinion28 Ibid.80 See footnote 50 in the dissenting opinion.80 Cf.Ryan,"Recognition, Organizational and Consumer Picketing," 48 Georgetown LawJournal, 359, 369.81Martin, "The Landrum-Griffin Amendments: Recognition and OrganizationalPicket-ing," 45 Cornell Law Quarterly,769, 792.33 Olender, "Standards Picketing Under Section 8(b) (7) (C)," 12 Labor Law Journal,739, 749. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDA further proviso (to subparagraph (C)) attempts to give alittle to everyone and therefore causes a bit of trouble for every-one ....A question which the proviso poses is the scope of thewords "an effect."Does the proviso mean any effect or a sub-stantial effect? 33Both Sections 8(b) (4) and 8(b) (7) (C) use the words "aneffect," and there will undoubtedly be serious initial disputes asto the exact meaning of that phrase . . . . There is room forstatutory construction of the phrase . . . 3AThus, a perplexing problem of statutory construction emerges whenthe language of the effect clause is read, as it must be, in conjunctionwith the informational picketing proviso.Given this uncertainty,we do not believe that it would be reasonable to adopt the rigid inter-pretation propounded in the dissenting opinion.To read the effect clause literally would, for all practical purposes,render illusory the very protection which the Congress expresslyconferred upon labor's right to disseminate information to the publicby engaging in publicity picketing. It might thereby not only bringinto play a serious constitutional question," but also do a disserviceto the Congress itself.36Suppose, for example, a strong-willed de-liveryman with an antipathy to crossing any picket line (regardlessof the sector of the public to whom it was designed to appeal) refusedto cross, notwithstanding his own union's instructions to do so andthe affirmative request of the picket himself. (1)What result? (2)In such circumstances and absent any other evidence concerning theeffect of the picket line, would it not be anomalous to make an unfairlabor practice finding? (3) Should the right of a labor organizationto bring its cause to the public's attention rest on so tenuous a baseas an individual truckdriver's exercise of a personal prerogative?Anticipating that such problems were destined to arise, ArchibaldCox and Benjamin Aaron, among others,37 two noted legal scholarsin the field of labor-management relations, took the position that theeffect clause should not be invoked to prohibit informational picketingnDunau, "A Preliminary Look at Section 8(b)(7)," 48 Georgetown Law Journal,371, 378."Van Arkel, "Picketing Under the 1959 Amendments," 13 N Y.U. Annual Conferenceon Labor,201, 209.G See, for example, the court's comments inLeBus v. Building and Construction TradesCouncil of New Orleans&Vicinity,AFL-CIO,et al.(Houston ContractingCo ), 199 F.Supp. 628, 634(D C. E. La.) ;andMcLeod v. Chefs,Cooks,PastryCooksand Assistants,Local89,et al. (Stork Restaurant),280 F. 2d 760, 765(C.A. 2).Contraryto our dis-senting colleagues,it is precisely because we do assume the constitutionality of the Actthat we reject any interpretation of the proviso that would prejudice this premise.sa Chafee,"Free Speech in the United States"(1941),37See also the articles by Dunau and Olender citedsupraat footnotes 33 and 32,respectively. RETAIL CLERKS UNION LOCAL 324, ETC.491merely on the basis of a few isolated instances of drivers refusing tocross the line."However, a different result would be dictated were the evidence todemonstrate that the failure of one or more supplier's truckdrivers tomake a delivery interfered with, disrupted, or curtailed the picketedemployer's operation. In our opinion, this is the type of economicpressure, at least with respect to employers operating retail establish-ments, from which Congress sought to immunize the employer.Thus, it is readily apparent that a quantitative test concerning it-self solely with the number of deliveries not made and/or servicesnot performedis aninadequate yardstick for determining whether to,remove informational picketing from the proviso's protective ambit.Rather, with respect to employers operating retail establishments, webelieve that where delivery and/or work stoppages occur, it would bemorereasonable to frame the test in terms of the actual impact onthe picketed employer's business.That is, the presence or absence ofa violation will depend upon whether the picketing has disrupted,interfered with, or curtailed the employer's business.Naturally, thisis a question of fact which can only be resolved by the Board in lightof all the circumstances in each case.Moreover, we believe, contraryto our dissenting colleagues, that once the Respondent, as here, demon-strates that it is engaging in informational picketing, it then be-comes incumbent upon the General Counsel, as part of his statutoryobligation to establish by a preponderance of the evidence the com-mission of an unfair labor practice, to present evidence that thepicketing did in fact interfere with, disrupt, or curtail the employer'sbusiness 3aThe evidence adduced in the instant case reveals that the picketingwas carried out over a 12-week period; that approximately 18 of theEmployer's stores were picketed; that the Union took activemeasures,describedmorefully,spura,to ensure that there would be no interrup-tion in the Employer's pickups and deliveries; and that during thisextensive period of time in which the picketing was conducted therewere only 3 delivery stoppages, 2 work delays, and several delivery de-lays.In addition, the record is virtuallysilent asto not only the na-ture and quantity of the products that failed to reach their destination5 See Cox, "The Landrum-Griffin Amendmentsto theNational Labor Relations Act,"44 Minn. L Rev. 257, 267; Aaron, "The Labor-ManagementReportingand DisclosureAct of1959," 73 Harv.L. Rev.1086, 1107.sa Our dissenting colleagues take the position that the General Counsel establishes aprima facieshowing of a violation merely by proving that delivery and/or work stoppagesor delays have occurred.In our view,no evidence of a violation is shown unless there isevidence of an effect ; and to establish an effect, the General Counsel must do more thansimply show that one or more stoppages or delays have occurred.Moreover, our colleagues'position would place the burden on a labor organization to acquire and produce informa-tion (relating to the impact of delivery and work stoppages on an employer's business),which,by its very nature, is peculiarly within the employer's knowledge. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut also the impact of the stoppages and/or delays on the Employer'sbusiness.On the basis of all the foregoing, we cannot find that the Respond-ents' informational picketing constituted "an effect" within the mean-ing of Section 8(b) (7) (C).We find, therefore, that in the absenceof "an effect" attributable to the informational picketing, Section8(b) (7) (C) is not violated.Accordingly, we shall dismiss the com-plaint herein.Finally, it is noted that our colleagues have seen fit to utilize thisoccasion to launch a broadside attack on the Board's overall treatmentof a series of Section 8(b) (7) (C) cases.4° Needless to say, the ration-ale set forth in the majority decisions in each of these cases speaksfor itself and, in our view, correctly interprets the statutory provisionsit is our duty to apply.Moreover, it is clear, on the basis of decidedcases, that our colleagues are substantially and demonstrably in errorwhen they suggest that the Board made the protection afforded by theinformational proviso absolute 41Rather, the Board's consistent andexplicit approach to Section 8(b) (7) has been and will continue to beto give effect to each and every portion thereof and to carry out thecongressional purpose and mandate in the proviso as well as in themain portion of Section 8(b) (7).42The dissenters assert that themajority decisions inCrown Cafeteria,135 NLRB 570, and in the in-stant case have, in effect, erased Section 8(b) (7) (C) from the Act.But this assertion inexplicably ignores and is wholly refuted bydecided cases in which we have found violations of Section.8 (b) (7) (C).41 But to revert to the substance of the criticized decisions,and without wishing to relitigateCrownor any of the other Section8(b) (7) (C) cases, we remain today totally unimpressed with our col-leagues' proposed resolution thereof.For under their approach, alabor organization, having once unsuccessfully requested recognitionfrom an employer, would then beautomaticallyprecluded from en-gaging in peaceful picketing to inform the public of their failure to10 See cases cited in footnote 54 of dissenting opinion.11SeeAutomotive, Petroleum & AlliedIndustries Employees Union,Local 618, etc.(Charles Schmitt,atal.,d/b/aCharlie'sCarWash),136NLRB 934;PhiladelphiaWindow Cleanersand Maintenance Workers' Union,Local 125(AtlanticMaintenanceCo ), 136 NLRB 1104;Hotel,Motel andClub Employees' Union Local568,AFL-CIO(MarriotMotor Hotels,Inc.),136 NLRB759; SonDiego County Waiters and BartendersUnionLocal 500, etc (lorhunt, Inc., d/b/a Joe Hunt's Restaurant),:138NLRB 470;Local Union 429, International Brotherhood of Electrical Workers,AFL-CIO (Sam Mellond/b/a SamMelson. General Contiactor),183 NLRB 460,Local Uniin 154, InternationalTypographical Union, AFL-CIO (Ypsilanti Press, Inc.),137 NLRB 1116; andLocal 3,Into national Brothel hood of Electi ical Workers, AFL-CIO (Jack Picoult),137 NLRB1'101.e,See, particularly,our decision inInternational Hod Carriers Building and CommonLaborers Unionof America, Local 840, AFL-CIO (CharlesA. Blinne,d/b/a C.A. BlinneConstruction Company),135 NLRB1153, and companion cases4s See, e g.,C.A. Blinne Construction Company, supra;Stork Restaurant,Inc.,135NLRB 1173;International Typographical Union,AFL-CIO, atal. (The Greenfield Print-ing and Publishing Co.),137 NLRB363.See, inaddition,the casescited in footnote 41,.supra. RETAIL CLERKSUNION LOCAL324, ETC.493obtain a collective-bargaining agreement.Moreover, even assumingno prior request for recognition, a labor organization wouldauto-maticallyforfeit its right to disseminate such information to the pub-lic the very first time a supplier's truckdriver refused to make a de-livery, however inconsequential, to the picketed employer's premises.We do not believe that this was the intent of Congress.More specific-ally, the construction urged by our colleagues would deprive ofvirtually all meaning and effect the legislative compromise finallyevolved in 1959.CONCLUSIONS OF LAWBarker Bros. Corp. and Gold's, Inc., are employers engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondents, Retail Clerks Union Local 324 and RetailClerks Union Local 770, are labor organizations within the meaningof Section 2 (5) of the Act.3.The Respondents have not engaged in unfair labor practiceswithin the meaning of Section 8(b) (7) (C) of the Act.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM,dissenting :Our colleagues are dismissing the complaint although the evidence,in our opinion, clearly establishes the alleged violation.The evidence, wholly apart from the legend of the picket signs,establishes, as our colleagues find, that an object of Respondents'picketing was recognition or bargaining, and that organization wasa further object of the picketing.Contrary to our colleagues, webelieve this evidence is material; and as it reveals that Respondents'true purpose was not solely informational, it is in itself sufficient toremove the picketing from the protection of the so-called publicityproviso 44There are other reasons, also, why we would find that Respondents'picketing was not protected by that proviso.The publicity provisoprotects picketing or other publicity "for the purpose oftruthfullyadvising the public (including consumers) that an employer doesnot employ members of, or have a contract with, a labor organization" [Emphasis supplied.]One of the signs carried by the picketsstated that the Employer was "NON-UNION," and the handbillsdistributed by Respondents stated that the Employer "IS NOT AUNION STORE," thereby implying that the Employer had no con-tract with any labor organization.Yet, as our colleagues themselvespoint out, the Employer's nonselling employees were, as Respondents"See our dissenting opinion inCrown Cafeteria,135 NLRB 1183, Supplemental Deci-sion and Order. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew, represented under contract by the Teamsters and BuildingService Unions.Such publicity, in our opinion, is not "truthful.) 45Further, even if the picketing could otherwise be deemed to qualifyfor the protection of the proviso to Section 8(b) (7) (C), we never-theless could not agree with our colleagues' further conclusion thatthe delivery stoppages, the work delays, and the delivery delays thatresulted from the picketing did not cause the picketing to lose thatprotection.In so concluding, our colleagues, in our opinion, fail togive effect not only to the plain language of the statute, but also theclear legislative purpose underlying it.As for the statutory language, the proviso to Section 8(b) (7) (C)validates so-called informational picketing,... unless an effect of such picketing is to induce any individualemployed byanyother person in the courseofhis employment,not to pick up, deliver or transportanygoods or not to performanyservices.[Emphasis supplied.]This language is clear and unequivocal. It speaks in terms of "aneffect," "any individual," "any other person," "any goods," and "anyservices."There is not one word in the statutory language about"disruption" of business, "curtailment" of business, "impact" of stop-pages, or "actual impact on the picketed employer's business," whichis the way our colleagues are interpreting the clear and unequivocalstatutory language 46Our colleagues say "to read the effect clause literally would .. .do a disservice to Congress itself." 47 In effect they are thereby say-46 SeeInternational Brotherhood of Teamsters,Chauffeurs,Wa, ehousemenand Helpersof America, Milk Driversand DairyEmployees Local537 (Jack M Lohman,d/b/a LohmanSales Company),132 NLRB 901. Although the handbills inLohmancontained certaininaccuracies,the respondentthere, as the Decision points out, correctedthe inaccuracieswhenthey werebrought to its attention.Here, however, although Respondentschangedthe wording of newspaper advertisementswhen, apparently, the represented status ofthe nonselling employees was brought to their attention, there is no evidence that thelanguageof the picket signs and handbills was thus correctedIf the statutory require-ment thatthe publicity must be truthful is to have any meaning, Respondents must bethe insurer of accuracyto the extent that they know the facts.46 In readinginto the provisoa meaningwhich is contrary to the clearand unambiguouslanguagetherein, ourcolleaguesfail to give effect to two acceptedrules of statutory con-struction:(1)"Statutes clear and unambiguous.The most common rule of statutoryinterpretation is the rulethat a statute clear and unambiguous on its faceneed not andcannot be interpreted by a courtand only those statutes which are ambiguous and ofdoubtful meaning are subjectto the process of statutory interpretation."Sutherland,Statutory Construction,3d ed.,section 4502;PackardMotorCar Company v. NLRB,330 U.S.485, 493 ; and(2)"Provisos Strict Interpretation.As in all othercases, a pro-viso shouldbe interpreted consistently with the legislative intentwhere theprovisoitselfmust be consideredin an attemptto determinethe intentof the legislature, itshould be strictly construed."Sutherland,id.,section 4933.47Our colleagues alsosay that "to read the effect clause literally would . .bring intoplay a serious constitutional question...."However,As an administrative agency ofthe FederalGovernment,it is inappropriate forthe Board to pass upon questions regardingthe constitutionalityof Congressionalenactments.Such questionswill be left to the courtsIn the absenceof any courtdecision to the contrary,the Board assumes thatthe Act asamended does not-violate RETAIL CLERKS UNION LOCAL 324, ETC.495ing that Congress did not intend the result which would obtain ifthe plain and unambiguous language were applied as Congress wroteit.But our colleagues cite no legislative history, or anything elseof persuasive authority,48 to buttress their belief about the so-calledcongressional intent.Indeed, they cannot, for whatever legislativehistory there is on the matter not only does not support the positionour colleagues are now taking 49 but instead supports a contraryconclusion 50any provision of the Constitution of the United States, as alleged by the petitioner.[Rite-Form Corset Company, Inc.,75NLRB 174, 176.]This has been the consistent position of the BoardSee, for example,Schneider Trans-portationCompany,75 NLRB 870,footnote1;Mergenthaler Linotype Company,80NLRB 132;United Brotherhood of Carpenters and Joiners of America,et at (WadsworthBuilding Company, Inc,andKlassen&Hodgson, Inc.),81 NLRB 802,806;Local1796,United Brotherhood of Carpenters and Joiners of America,A.F. of L.(Montgomery FairCo, a Corporation),82 NLRB 211,212;Sperry Gyroscope Company,88 NLRB 907;PeerlessX-Ray Laboratories&Manufacturing Corp,89 NLRB 1432, footnote1 ; BluefieldProduce & Provision Company,117 NLRB 1660,1663;Amalgamated Lithographers ofAmerica and Local 78, at at (Employing Lithographers of Greater Miami, Florida, andMiami Post Company),130 NLRB 968,969, footnote 3; andAmalgamated Lithographersof America(Ind.) and Local No. 17, etc.(The Employing Lithographers,a Division ofthe GraphicArtsEmployers Association,etc ),130 NLRB985, 991.48 In support of the position they are taking,our colleagues rely heavily upon the writ-ings of various"noted legal scholars"and "astute students of law"as set forth in variousperiodicals.These writings are interesting.No doubt their authors are sincere in posingissues of statutory construction and in suggesting the answers.But, in our view, writingssuch as these provide neither cogent, nor legally authoritative,reason for an Interpreta-tion which is contrary to the words of the statute themselves and which cannot be sup-ported by the statute's legislative history.49There is no legislative history whatever indicating that the Congress intended thelanguage in question to mean what our colleagues now say it meansTo be sure, variouscomments were made which, arguably,could be cited to indicatethat,to lose the proviso'sprotection,there needs to be more than a single stoppage or delay. Thus,for example,Senator Kennedy spoke in the plural when, prior to conference agreement, he explainedthe type of picketing permitted by the proviso,"Picketing in the absence of a contract oran election,which has only the effect of notifying the public of nonunion conditions andasking the employees to join the union would not be banned....In other words, wesay, in effect:'You can start picketing with anything you have, with any members youhave ; but if picketing results in stopping deliveries or service employees from enteringthe premises,then there must be an immediate election.'"105 Daily Cong Rec. 15900(August 28,1959), 2 Legis. Hist.1377(3).For like remarks by Senator Kennedy afterthe conference agreement,see 105 Cong.Rec. 16402(September 3, 1959),2 Legis. Hist.1431(3) ; and 105 Cong. Rec. 16415(September 3, 1959),2 Legis. Hist 1433(3).To thesame effect,see the remarks of Congressman Griffin, 105 Cong. Rec. 16540(September 3,1959),2 Legis. Hist.1713(3) ; Congressman Thompson,105 Cong. Rec.16635-16636(September 4, 1959),2 Legis. Hist.1720(3) and 1721(1) ; and Congressman Udall, 105Cong.Rec. 1637(September 4, 1959),2 Legis Hist.1772(2).Viewed in their context,however, these statements appear to be nothing more than loose and sweeping generaliza-tions.They do not evidence a conscious intention to say that the singular "an" and"any" in the statute must be given plural connotations.5i The conference report and other statements definitely confine the language to thesingular.Thus the conference report, explaining the proviso,repeats its terms literally:"unless an effect of such picketing is to induce any individual employed by any otherperson in the course of his employment, not to pick up, deliver or transport any goods ornot to perform any services...Section 8(b) (7) overrules theCurtisandAlloycasesto the extent that these decisions are inconsistent with Section 8(b) (7)." 2 Legis. Hist.1400(September 3, 1959) ;2 Legis. fist.1714(September 3, 1959) ;and 2 Legis Hist.934-946;H. Rept 1147 on S. 1555.And Senator Goldwater,one of the conferees,stated: "In conference,itwas fundamentally the Landrum-Griffin proposal which wasagreed to by the conferees after some modifications making for greater clarity and pre-ciseness,making it easier to determine the prohibition's applicability in particular factsituations,and granting the very limited exemption from the prohibition,described 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe difficultyour colleagueshave gotten themselves into, is thatthey seek to make the statute mean what it does not say, and saywhat it does not mean5l Implicit in our colleagues' opinion is theassumption that Congress authorized at least some damage, some lossof service, some interruption of deliveries, to every business, andindeed afforded no remedy unless such damage or interruption was,in the wisdom of this Board, substantial.But, as already indicated,neither the statutory language nor its legislative history provides anyauthority for the majority's position that Congress left to this Boardthe task of "striking a delicate balance between two conflicting in-terests-labor's desire to freely communicate its ideas to the publicthrough picketing and management's desire to be insulated from thecoercive effect thereof."Whatever' balancing of interests or equitieswas to be done in these circumstances, was done by Congress, afterthorough hearings, lengthy debate, and prolonged deliberation.Thedecision reached by Congress in this regard is clearly and unambigu-ously set forth in the statute.The legislative processes, having beencompleted, all thatremainsfor this Board, like it or not, is to applythe law which Congress has given us.Moreover, even if our colleagues' interpretation of the statute weretenable, we still could not agree with their conclusion that in thiscasethe General Counsel has not sustained the statutory burden ofshowing that a violation existed .12Here,as ourcolleagues note,above..Where the union engages in picketing or other publicity for the sole purposeof truthfully advising the public that an employer does not employ members of or have acontract with a labor union . .. picketing may be carried on indefinitely.However, ifoneof the effects of such . . . Is to induce any individual employed by any other per-son-other than the picketed employer-in the course of his employment,not to pick up,deliver or transportanygoods or not to performanyservices,and a reasonable period-not longer than 30 days-has elapsed etc. . .(Emphasis supplied.]105 Cong. RecA68524-A68525(October2, 1959) ;2 Legis. Hist.1858(3) to 1859(1).Of similar importis the understanding of Congressman Roosevelt,who opposed the conference agreement:"[The proviso to 8(b) (7) (C) ] sounds better than the provisions of the Landrum-GriffinBill as passed by the House..until you read on, because the sentence then continues'unlessaneffect of such picketing is to induceanyindividual employed by any other per-son not to pick up, deliver,or transportanygoods or not to performanyservices . . .one does not have to be a lawyer...to see how empty and meaningless this so-calledcompromise language is . . . .All[a primary employer]would have to do is to get afellow employer . .. to [instruct]his secretary-say-to refuse to deliver a message tothe primary employer on the pretext thatherservice would violate her conviction arousedby the picket line.The picket line would be declared unlawful . . .[Emphasis sup-plied.]105 Cong. Rec. 16643-16644(September 4, 1959), 2 Legis. Hist. 1728(3) to1729(1).61 "But our problem is to construe what Congress has written.After all, Congress ex-presses its purpose by words. It is for us to ascertain-neither to add nor to subtract,neither to delete nor to distort." 62Cases Jam, et at.v.U.S,340 U.S.593, 596.To thesame effect that statutes must be construedas written:ArkansasOakFlooring Co. v.Louisiana&Arkansas Ry.Co..166 F. 2d 98,101 (C.A.5) ; Story v.Snyder,184 F. 2d454, 459(C.A.D C.) ;Chmisterer v. Poudre Val.Coop. Assn.,235 F. 2d 9,46,950 (C.A. 10)Wentz v.U.S., 244 F. 2d 172, 175 (C.A. 9).62We note in this connection that not only do our colleagues write into the statutewords and meaning which are not there,but they also place uponthe GeneralCounsel aburden of proof whichthe statuteclearly does not place upon him-namely, the burdenof proving that stoppages and delays have a disruptive effect.As we have pointed outabove, the statute contains no such concept,and therefore the burden which our colleaguesplace upon the General Counsel can find nojustification in the law asIt was written. RETAIL CLERKS UNION LOCAL 324, ETC.497"three delivery stoppages, two work delays, and several delivery de-lays" were shown to have occurred." Their occurrence was provedby the General Counsel-a fact which in our opinion should beenough to make outa prima facieshowing of a violation even underour colleagues' interpretation of the statutory language.These workstoppages and delays having been shown to have occurred, we wouldthink that it was then incumbent upon Respondents to come forwardwith some proof that would exculpate them-some proof to showthat, in the language of our colleagues, the stoppages and delays infact did not "interfere with, disrupt, or curtail the employer's busi-ness."Patently, Respondents have not done this.For example, therecord does not reflect the number of deliveries that were in factmade without interruption during the picketing; the nature, or thequantity, of the products that failed to reach their destination; theduration of the delays in making the deliveries; or the relative im-portance to the employer's business, or to consumers, of the stoppeddeliveries and the delayed services. In short, before we could sub-scribe to our colleagues' conclusions that these work stoppages anddelivery delays were not material, and that the General Counsel hasfailed in his obligation, we would require a record that presents some-thing more than the one before us.Accordingly, we would say thatthe General Counsel has indeed sustained the burden of proof thatour colleagues have imposed upon him under their reading of thestatute.Finally, we would point out that the decision of our colleagues inthis case completes the virtual nullification of the congressional pur-pose in enacting Section 8(b) (7) (C). In that section, Congress ex-pressed an intent that disputes over organization or recognition, whenaccompanied by picketing, should be resolved expeditiously throughan election conducted under the special procedures provided in thatsection.As we pointed out in our dissenting opinion inCrown,ourcolleagues, by their interpretation of the so-called "publicity proviso,""converted what Congress intended as a narrow exception into abroad license," and in substance decided that virtually any organiza-tion or recognition picketing could claim the protection of the8(b) (7) (C) provisos'Nevertheless, the protection thus accordedis The record is not clear as to whether the failures to deliver were actually"stoppages"or "delays."It is nevertheless possible to read the record as showing that there were atleast 15 delivery stoppages or delays.The district court,based on the identical recordnow before the Board,concluded that"In five instances truckdrivers testified that uponseeing the picket line they declined to deliver materials."Kennedy v.Retail Clerks UnionLocal 324,et at.,194 F. Supp.131 (D C S. Calif.).64 For examples of how the proviso is being read and applied by our colleagues sincetheir decision inCrown,see the following cases in which we expressed our disagreement:Houston Building and Construction Trades Council(Claude Everett Construction Com-pany),136 NLRB 321 ;Retail Store Employees Union,Local 400,at al. (Jumbo FoodStores, Inc),136 NLRB414;Department&Specialty Store Employees'Union, Local1265, AFL-CIO (Oakldnd G.R. Kinney Company,Inc ),136 NLRB335;InternationalLadies'GarmentWorkers' Union, AFL-CIO (Saturn&Sedran,Inc),136 NLRB 524;Local 107, International Hod Carriers,Building and Common Laborers'Union of America,AFL-C10; at at (TexarkanaConstruction Company),138 NLRB 102. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis kind of picketing still remained subject to possible defeasance,in the absence of a timely petition, because of the clear statutory lan-guage itself.But now, after this decision, it would appear that thelatter possibility has been almost entirely eliminated, and the pro-viso's protection has been made practically absolute.In short, ifwe now add our colleagues' decision in this case to their previousdecision inCrown,itwould appear that to all intents and purposesSection 8(b) (7) (C) has been removed from the Act.For all of the foregoing reasons, and as Respondents concededlypicketed for more than 30 days without a petition having been filed,we would find that Respondents violated Section 8(b) (7) (C), andwould enter an appropriate Order.Retail Clerks International Association,Local57,AFL-CIOandNestedStores Company.Case No. 19-CP-11.September 7,1962DECISION AND ORDEROn December 28, 1960, Trial Examiner Herman Marx issued hisIntermediate Report herein, fording that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion as set forth in the attached Intermediate Report. Thereafter, Re-spondent filed exceptions to the Intermediate Report and GeneralCounsel also filed exceptions with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The-rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the exceptions of the Respondent.Accord-ingly, the Board adopts the findings of the Trial Examiner to the ex-tent they are consistent with this Decision and Order.The complaint alleges and the Trial Examiner found that the Re-spondent violated Section 8(b) (7) (B) of the Act by picketing theGreat Falls, Montana, retail store of the Charging Party (hereinafterreferred to as the Company) within a year of the valid election ofMarch 18, 1960, with an object of forcing or requiring the Companyto recognize and bargain with the Respondent as the representative,of the Company's employees or with an object of forcing or requiringthe Company's employees to accept the Respondent as their collective-bargaining representative.Because of our disagreement with theTrial Examiner's reasoning and conclusions, we briefly summarizethe facts.138 NLRB No. 56.